DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Office Action is in response to the amendment filed on 02/04/2021: 
Claims 31, 39, 40, 45, 47, and 51 have been amended. 
Claims 36 has been cancelled.
Claims 59-68 was previously cancelled. 
Claims 31-35, 37-58 and 69 are pending in the current application.
Response to Arguments
Regarding the Office Action filed on 10/05/2020:
Applicant has resolved all the claim objections and drawing objections. 
In light of the current amendment, the rejection under 35 USC 102(a)(1) are now withdrawn.
Election/Restrictions
Claims 31-35, 37-58 and 69 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 02/24/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/24/2020 is withdrawn. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaoyan Wang (Reg. No 79,046) on 03/19/2021.
The application has been amended as follows: 
	In claim 32, line 3, after “insertion of the leg”, delete --in--.
	In claim 33, line 1, after “the one or more”, insert --additional--.	
	In claim 38, line 1, after “claim 35,”, replace --comprising a lid-- with --wherein the lid is--.
	In claim 41, line 1-2, after “claim 31,”, replace --comprising a lid that includes-- with --wherein the lid includes--.
insert --comprising the leg and--.
	In claim 51, line 1, after “The port cap assembly of”, replace --Claim-- with --claim--.
In claim 53, line 1, after “The port cap assembly of”, replace --Claim-- with --claim--.
In claim 54, line 1, after “The port cap assembly of”, replace --Claim-- with --claim--.
	In claim 56, line 5, after “the coils being”, replace --about-- with --wrapped around--.
Allowable Subject Matter
Claims 31-35, 37-58 and 69 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Stoks et al. (US 20150027204 A1) discloses seal 100 in Fig. 4 and sensor 130, wherein seal 100 can be read as the port cap and sensor 130 can be read as the leg. However, Stoks et al. does not teach or suggest as obvious to include “a lid configured to engage at least one of the main body, the leg, or a wall defining the port”. 
Klenner et al. (WO 2013162386 A1) teaches a configuration of a port cap (see 160 in Fig. 4A or 170 in Fig. 4B) to cover the inlet and outlet of the humidification chamber during shipping and storage (see paragraph [0039]). Steg et al. (US 20110156289 A1) teaches another configuration of a port cap (see 32 in Fig. 5) used for a humidifying device during storage and shipment.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carter, Kendra D. can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THAO TRAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785